                  Case 1:20-cv-08924-CM Document 236 Filed 08/17/21 Page 1 of 5




GEORGIA M. PESTANA                           THE CITY OF NEW YORK                                      DARA L. WEISS
Corporation Counsel                                                                                       Senior Counsel
                                              LAW DEPARTMENT                                        daweiss@law.nyc.gov
                                               100 CHURCH STREET                                   Phone: (212) 356-3517
                                                                                                     Fax: (212) 356-1148
                                            NEW YORK , NEW YORK 10007



        By ECF                                                                      August 17, 2021
        Honorable Gabriel W. Gorenstein
        United States Magistrate Judge
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                In Re: New York City Policing During Summer 2020 Demonstrations,
                       No. 20 Civ. 8924 (CM) (GWG)
                       This filing is related to all cases

        Your Honor:

                I am a Senior Counsel in the Office of Georgia M. Pestana, Corporation Counsel of the
        City of New York and I am among counsel for the defense in the above-referenced matter. I write
        in accordance with Rule 2.A of the Court’s Individual Rules in response to plaintiff’s motion to
        compel certain materials and motion for sanctions. Plaintiffs’ application should be denied for
        multiple reasons. First, plaintiffs misconstrue the Court’s previous orders in seeking sanctions
        under Rule 37. Second, plaintiffs failed to conduct any meet and confer with defendants regarding
        the alleged problems they now raise, nor do plaintiffs identify any alleged prejudice. Third,
        plaintiffs’ request for information surrounding an off-duty incident involving Captain Zelikov are
        improper, any invocation of privilege or confidentiality was made in good faith, and plaintiffs
        opted to end the deposition without seeking a ruling from the Court.

                BACKGROUND

                A. Relevant Orders

                Plaintiffs maintain that defendants have violated several orders of the Court. Tellingly,
        plaintiffs do not set forth in full the Court’s prior orders regarding the procedures for providing
        information and materials prior to depositions. At the July 21, 2021 conference, the Court ordered
        a representation from plaintiffs’ counsel that included the following agreement: the parties would
        endeavor to complete depositions of 44 line-officers and outlined a procedure for scheduling dates;
        defendants would identify the name and tax identification number for officers whose depositions
        were requested by description; defendants would produce a batch of CCRB histories, IAB
        histories, and Central Personnel Indexes, with a batch that was hoped to be produced prior to the
        start of deposition on August 9, 2021; defendants would endeavor that any body worn camera
         Case 1:20-cv-08924-CM Document 236 Filed 08/17/21 Page 2 of 5




footage (BWC) would be identifiable in some manner and the parties would continue to work on
that; and defendants would produce no later than the day before the deposition the activity log
what plaintiffs’ counsel called “the subject protest.” (Transcript, In re New York City Policing
During Summer 2020 Demonstrations, 20 CV 8924 (CM)(GWG), July 21, 2021 (“July 21
Trans.”), at pp. 5:12-8:4, 40:3-6). In addition, the Court ordered that as part of the preparation of
the 44 line-officer deponents, the officers had to check their activity logs for May 27, 2020 to June
8, 2020 to see if they attended protests listed by plaintiffs in what they refer to as Schedule “A;”
the officers are also to be asked if they remember attending the remaining protests on that list; the
Court added that “whatever you get as the answers has be transmitted, you know, if not that day,
the next day to plaintiff . . . . if the deposition is the next day, then it better be that day. But,
otherwise, the next day.” (July 21 Trans., at p. 34:18-35:9). The Court also encouraged defendants,
if they are searching their document database as part of preparation, to confirm that the productions
due no later than July 31, 2021 contained the documents that would be needed to be produced prior
to the depositions. (July 21 Trans., at p. 32:23-34:2).

        With regard to the CCRB Histories, IAB Resumes, and Central Personnel Indexes, the
plaintiffs requested that these items would be produced on a rolling basis. (Transcript, In re New
York City Policing During Summer 2020 Demonstrations, 20 CV 8924 (CM)(GWG), July 21,
2021 (“July 20 Trans.”), at p. 32:14-33:9). Defense counsel advised the Court that they were
attempting to produce these items in a batch, but if they were unable to do so, they would get them
produced in a batch prior to the deposition at issue. (July 20 Trans., at p. 34:13-19).

        With regard to full IAB and CCRB files, the Court ordered defendants to produce these
items in 2-3 days of the August 9, 2021 conference. Defendants complied with that order.

       Despite the claim of numerous deficiencies, plaintiffs have failed to follow-up in writing
with defendants, nor did they seek to confer about any of the issues raised in their submission.
Moreover, plaintiffs have not provided any of the deposition transcripts for the depositions
referenced in their letter, except that of Captain Zelikov.

       B. How Defendants’ Counsel Comply with the Court’s Orders

        Defendants instituted a procedure amongst the team of attorneys preparing for depositions.
From the first point of contact with a deponent about scheduling, counsel has the officer review
their memo book for protest related activity from May 27, 2020 to June 8, 2020 and transmit those
pages to counsel. Similarly, counsel attempt to obtain the memo book entries for protests beyond
those dates. In preparation for the deposition, Schedule “A” is to be reviewed for memory of
protests after June 8, 2020. In addition, officers are asked for any documents they have in their
possession. A team of attorneys also queries the document database for any documents referencing
that officer in anyway. In addition, a search of the BWC database is performed for all BWC taken
by the deponent officer. These items are gathered and produced to plaintiffs by adding them to
the document database (if they are not already in there) and producing them to plaintiffs.
          Case 1:20-cv-08924-CM Document 236 Filed 08/17/21 Page 3 of 5




        C. Captain Zelikov’s Off-Duty Incident

        As noted by plaintiff, some information regarding Captain Zelikov’s off-duty incident is
public and gives a general description of the allegations and the result. Contrary to plaintiff’s
representation, Captain Zelikov gave a full account of the consequences of that incident, and
admitted that his promotion was delayed by those consequences. Captain Zelikov also
acknowledged that there was a related criminal proceeding that resulted in an adjournment in
contemplation of dismissal. The circumstances underlying that incident do not involve any police
activity. Moreover, discussion of these circumstances would force Captain Zelikov to disclose
specific information about his family.

        ARGUMENT

        Defendants have not violated any of the Court’s orders. Plaintiffs’ first claim is that
defendants have failed to generate a list of which protest an officer deponent attended. This Court
issued no such order. As noted above, defendants were obligated to have the officer review their
memo book for certain dates, ask the officers to review the list of the balance, and report the results.
Defendants simply produced the memo book pages from the May to June dates that indicate where
the officer was detailed and what they did, as well as for any later dates that they remembered that
they were at a demonstration. In addition, defendants are sending copies of previously produced
documents to plaintiffs that indicate further activity. Thus, instead of making plaintiffs hunt for
the documents, plaintiffs are receiving the equivalent of defendants’ work product to help them
depose defendants and other City employees. The procedure outlined above was followed with
Officer Brady, despite his testimony. For whatever reason, he forgot that defense counsel worked
with him in regards to his memo book and Schedule “A.” Defendants produced a number of memo
book entries for Officer Montesino.

         Plaintiffs next assert that defendants are failing to provide documents and memo books
outside the May 27, 2020 to June 8, 2020 time frame. Against, this is incorrect. Plaintiffs point
to two isolated examples. For the example with Officer Montesino, defendants provided BWC for
that incident, which was fully inquired about at the deposition. Moreover, Officer Montesino may
not have recalled this incident when shown Schedule “A,” which accounts for why he did not
produce his memo book ahead of time. Plaintiffs do not assert the documents are missing, they
claim they “seem” to be missing. Plaintiffs failed to follow-up with counsel before filing this
letter, and thus, prior to this filing, defendants had no opportunity to check what documents would
have been produced about this incident. With regard to Captain Zelikov’s potential BWC,
plaintiffs are in possession of all BWC from the protests, the relevant rosters, and other
information. Moreover, in terms of the request for sanctions, plaintiffs fail to point to a specific
order which was violated. If neither side could figure out how to identify the captain’s BWC easily
as was the agreement, plaintiffs were going to have to conduct their own review.

         Plaintiffs’ timeliness arguments are similarly groundless. The Montesino deposition was
the first deposition on August 9, 2021. Defendants overlooked two of the documents, and when
noted by counsel, defendants immediately cured the deficiency the next morning, on a weekend.
Similarly, a single memo book date was overlooked for Officer Cheng, which was produced.
These two examples out of a process that remains ongoing do not demonstrate any grounds for
         Case 1:20-cv-08924-CM Document 236 Filed 08/17/21 Page 4 of 5




sanctions. Similarly, plaintiffs’ assertion that defendants violated the August 9, 2021 order to
provide the actual CCRB and IAB files is similarly meritless by failing to produce all files prior to
the deposition of Captain Zelikov for himself and anyone under his command. The August 9, 2021
order directed production in two to three days of all these materials. Captain Zelikov was deposed
on August 10, 2021, prior to the production deadline (all files were available for inspection before
that). Thus, plaintiffs cannot contend in any honest way that any order was violated in this context.

        Lastly, plaintiffs maintain that production of CCRB Histories, IAB Resumes, and Central
Personnel Indexes are somehow deficient. First, plaintiffs have failed to raise with defendants
which of these items they believe are missing. Second, plaintiffs fail to note that with regard to
redactions, defendants have been cooperative in resolving disputed redactions. Third, the use of
the term “batch” has created some confusion in the parties’ discussions that led to the Court’s
order. During the July 20, 2021 conference the term batch appears to have had a different meaning
than the one plaintiffs now claim “batch” had in the July 21, 2021 conference. On July 20, 2021,
all appeared to understand that defense counsel described multiple batches. Now, plaintiffs
maintain that batch was a single production. Again, plaintiffs made no effort to resolve this issue
before writing the Court.

        “In determining whether preclusion or another sanction would be appropriate, courts
should consider: ‘(1) the party’s explanation for the failure to comply with the discovery
[requirement]; (2) the importance of... the precluded [evidence]; (3) the prejudice suffered by the
opposing party as a result of having to prepare to meet the new testimony; and (4) the possibility
of a continuance.” Ritchie Risk-Linked Strategies Trading (Ir.), Ltd. v. Coventry First LLC, 280
F.R.D. 147, 156 (S.D.N.Y. 2012) (citing Softel, Inc. v. Dragon Medical & Scientific
Communications, Inc., 118 F.3d 955, 961 (2d Cir.1997)). Plaintiffs wholly fail to meet the
standard for Rule 37 sanctions. First, they cannot demonstrate that orders were violated. Second,
to the extent that there was a deficiency, those deficiencies were cured. These isolated problems
arose out of small oversights, rather than some culpable misconduct. Lastly, plaintiffs’ application
is devoid of any discussion of prejudice to plaintiffs. On a related note, nowhere in plaintiffs’
letter do they note that defendants failed to produce documents in the productions due July 31,
2021. It is clear that plaintiffs have not made any efforts to search the documents to determine
whether there really was a deficiency in production.

        With regard to the deposition of Captain Zelikov, as an initial matter, plaintiffs ended the
deposition without seeking a ruling from the Court. Plaintiffs failed to do so here (which violates
the Local Rule 37.3 in the Eastern District of New York), and any further inquiry should be deemed
waived. Similarly, plaintiffs’ decision to forgo court intervention at the deposition should waive
their entitlement to any costs or fees.

        In terms of the substantive issues, plaintiffs acknowledge that the assertion of privilege in
this matter is subject to balancing. Here, the balance weighs heavily against disclosure. Rule 26
instructs that any discovery is proportionate to the needs of the case and necessary to a claim or
defense. Here, Captain Zelikov’s right to privacy, his right to confidentiality conferred by the New
York State sealing laws, the law enforcement privilege (referred to as the official information
privilege at the deposition), and the right to privacy of third parties such as family members and
protection from threat to safety in so far as they have a connection to a law enforcement officer,
         Case 1:20-cv-08924-CM Document 236 Filed 08/17/21 Page 5 of 5




outweigh the need of plaintiffs to discovery the underlying specifics of an off-duty incident. This
incident was unconnected to the captain’s police activity. Further, this is not a situation where
defendants seek to foreclose all inquiry and discovery about this situation. Instead, Captain
Zelikov acknowledged that there was an off-duty incident, that he was disciplined for his conduct,
that there was a criminal proceeding that terminated in his favor with an ACD, that he was on
modified duty and could not carry a firearm, and that his promotion was delayed. The public
website cited by plaintiffs indicates he was also sent to counselling. Plaintiffs have all the
information about an NYPD response to an off-duty incident involving a physical confrontation
that occurred six years ago. Thus, the underlying facts are simply not necessary or proportionate
to the needs of the case. The cases cited by plaintiffs all focus on the general proposition that on-
duty incidents are discoverable, but provide no authority that the degree of disclosure here is
insufficient. Therefore, the Court should deny any further deposition on this topic, and should deny
plaintiffs’ request for an unsealing order for criminal records.

        Lastly, plaintiffs note in a footnote that they believe they should have been able to ask
Captain Zelikov about a prior, unrelated injury in a car accident is similarly incorrect. Captain
Zelikov enjoys confidentiality of his medical history, and has not put it in issue here. Whether the
attack on the captain during the protest exacerbated any prior injuries is of no moment. In terms
of the probable cause analysis, the relevant inquiry is whether the arrestee engaged in conduct
giving rise to probable cause at the time of the arrest. Captain Zelikov’s assertion that he was
injured on the day of the incident does not put at issue prior instances of injury since he is not
claiming damages for any injury.

       CONCLUSION

       Based upon the foregoing, plaintiffs’ application should be denied in its entirety.


       Thank you for your consideration herein.



                                                      Respectfully submitted,


                                                      Dara L. Weiss s/
                                                      Dara Weiss
                                                      Senior Counsel
                                                      Special Federal Litigation Division




cc:    ALL COUNSEL (via ECF only)
